UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1337


KENNETH SMITH,

                    Plaintiff - Appellant,

             v.

MEGAN J. BRENNAN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cv-01097-CMH-MSN)


Submitted: August 31, 2018                                   Decided: September 6, 2018


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Kenneth Smith, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Smith seeks to appeal the district court’s order dismissing without

prejudice his amended complaint alleging employment discrimination, in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2012). The

court dismissed Counts I and II for failure to allege facts establishing that Smith was the

victim of intentional unlawful discrimination and Count II for failure to exhaust

administrative remedies.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the district court identified deficiencies that Smith may remedy by filing an

amended complaint, we conclude that the order Smith seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal

Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Smith to file an amended complaint. See

Goode, 807 F.3d at 630. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                          DISMISSED AND REMANDED


                                            2